Name: Commission Regulation (EC) No 2251/2002 of 17 December 2002 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  European construction;  regions and regional policy;  Europe
 Date Published: nan

 Avis juridique important|32002R2251Commission Regulation (EC) No 2251/2002 of 17 December 2002 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance) Official Journal L 343 , 18/12/2002 P. 0008 - 0009Commission Regulation (EC) No 2251/2002of 17 December 2002amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(1), as amended by Regulation (EC) No 2500/2001(2), and in particular Article 12(1) thereof,Whereas:(1) One of the objectives of Article 1(2)(b) of Regulation (EC) No 1268/1999 is to solve priority and specific problems for the sustainable adaptation of the agricultural sector and rural areas in the applicant countries. Damage caused to agriculture and rural areas, including woodland, by exceptional natural disasters can constitute such problems as demonstrated by the flooding which in August 2002 caused considerable damage in various applicant countries. The Community needs to be able to respond appropriately to such exceptional natural disasters using various instruments including the pre-accession instrument set up under Regulation (EC) No 1268/1999.(2) When exceptional natural disasters, including those involving fires, adversely affect forests in various applicant countries, it should be possible to support certain actions in favour of that sector. Moreover, it should also be possible to take the preventive actions set out under the sixth indent of Article 30(1) of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(3).(3) Article 5 of Commission Regulation (EC) No 2759/1999(4), as last amended by Regulation (EC) No 2251/2001(5), makes it possible to grant support for vocational training that contributes to the improvement of the occupational skill and competence of farmers and other persons involved in agricultural and forestry activities and their conversion. In the absence of any other pre-accession community financial instrument supporting vocational training, extending support for such training to any persons for activities that could benefit from pre-accession measures for agriculture and rural development (Sapard) would contribute more effectively to the achievement of the objectives of Sapard.(4) Regulation (EC) No 2759/1999 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Structures and Rural Development Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2759/1999 is amended as follows:1. Article 5 is replaced by the following:"Article 51. Support for vocational training may be granted to contribute to the improvement of the occupational skill and competence of farmers and other persons involved in agricultural activities and forestry activities and their conversion. In addition, support may be granted for the vocational training of other persons potentially engaged in activities eligible to any other measure in the Programme, except those referred to in the last indent of Article 2 of Regulation (EC) No 1268/1999.2. Support for vocational training shall not include courses of instruction or training which form part of normal programmes or systems of education at secondary or higher levels."2. Article 7(1) is replaced by the following:"1. Support may be granted for the actions provided for in Articles 29 and 30 of Regulation (EC) No 1257/1999 and subject to the conditions set out in those articles.However, support to restore forestry production potential may only be granted where the Commission determines that an exceptional natural disaster, irrespective of cause, has occurred."Article 2This regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 87.(2) OJ L 342, 27.12.2001, p. 1.(3) OJ L 160, 26.6.1999, p. 80.(4) OJ L 331, 23.12.1999, p. 51.(5) OJ L 304, 21.11.2001, p. 6.